DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kellerman et al. US 5,940,037.
As to claim 1, Kellerman teaches an antenna module (figure 1, column 2, lines 29-41, stacked patch dual band antenna 1), comprising:
a dielectric substrate (figures 4-7, column 3, lines 12-46, upper patch element 2 and lower patch element 3 each comprise a conducting patch pattern 21 plated on a top surface and a conducting ground conductor 23 on a bottom surface of substrate 22; the lower patch element 3 comprises a thicker substrate 22 than that of the upper patch element 2 to correspond with separate operating bands of frequency),

a first power feeding conductor and a second power feeding conductor, each having a flat plate shape and facing the ground electrode (figure 4 and 5-7, column 3, line 47 to column 4, line 41, the upper patch antenna 2 comprises patch antenna element 23; figures 4 and 8-10, column 4, lines 42-67, the lower patch antenna 3 comprises patch element 23),
The Examiner notes the Specification, column 4, lines 42-67 confuses the labels for the feed for the lower patch antenna 3. For example, the passage for the coaxial second feed is conducted through passage 38 as shown in figures 9 and 13 with the feed center conductor attached at point 37 whereas as none of this configuration is associated with “null point 29” as employed for the upper patch antenna 2; also, labels for the parts and feeds (“feed 9” are duplicated for the  upper 2 and lower 3 patch antenna.
a first power feeding wiring configured to transmit a first radio frequency signal to a first power feeding point of the first power feeding conductor (figures 4 and 11-13, column 5, lines 20-35, the lower patch element 3 and the upper patch element 2 are separately feed through coaxial feed 9 from circuit board 8; figures 4 and 5-7, column 3, line 47 to column 4, line 41, with respect to the upper patch antenna, a feed  comprises a first coaxial feed 9 with center conductor 10 coupled to null point 29 in the center of the patch element and a microstrip 31 within gap 33 coupled to natural feed point 32 on the upper patch element 2; 
a second power feeding wiring configured to transmit a second radio frequency signal to a second power feeding point of the second power feeding conductor (figures 4 and 11-13, column 5, lines 20-35, the lower patch element 3 and the upper patch element 2 are separately 
a frequency of a second radio wave radiated from the second power feeding conductor is greater than a frequency of a first radio wave radiated from the first power feeding conductor (figures 4, 7 and 10, column 2, lines 28-41, the separate patch antenna 2, is sized smaller and operates at a higher frequency band than the larger lower patch antenna 3), and
the second power feeding wiring comprises:
a first via at a ground electrode side of the second power feeding conductor, and at a position different than the second power feeding point as seen in a plan view of the dielectric substrate (figure 4 and 5-7, column 3, line 47 to column 4, line 41, the upper patch element 2 comprises a first feed including a first coaxial feed 9 with center conductor 10 (like a via) coupled to null point 29 in the center of the patch element and a microstrip 31 within gap 33 couples the center connection at null point 29 to natural feed point 32 on the upper patch element 2), and
a first wiring pattern connecting the first via and the second power feeding point ((figure 4 and 5-7, column 3, line 47 to column 4, line 41, a microstrip 31 within gap 33 couples the center connection at null point 29 to natural feed point 32 on the upper patch element 2). 

As to claim 2 with respect to claim 1, Kellerman teaches the first wiring pattern is in a same layer of the dielectric substrate as the second power feeding conductor (figures 5-7 and 13, 

As to claim 3 with respect to claim 1, Kellerman teaches wherein the second power feeding conductor is in an inner layer of the dielectric substrate, and
the first wiring pattern is in a layer on a front surface side of the dielectric substrate relative to the second power feeding conductor in the dielectric substrate (figures 4 and 8-10, lowr patch antenna 2 comprises the second stacked layer incuding patch element 23, substrate 22 and ground plane 23 with associated feed 9).

As to claim 4 with respect to claim 1, Kellerman teaches wherein when the dielectric substrate is seen in the plan view, the first via is located closer to a center of the dielectric substrate than the second power feeding point (figures 4-10 and 13, column 2, lines 29-41, the feed for the smaller, higher frequency band upper patch antenna 2 and the feed for the lower patch antenna 3 are separated to feed the respectively sized patch antenna).

As to claim 5 with respect to claim 1, Kellerman teaches the first power feeding conductor is between the second power feeding conductor and the ground electrode, and the second power feeding wiring passes through the first power feeding conductor (figure 4-7 and 11, column 3, line 47 to column 4, line 41, with respect to the upper patch antenna 2, the coaxial feed 9 couples the outer conductor 12 to ground and center conductor 10 coupled to null point 29 in the center of the patch element and a microstrip 31 within gap 33 coupled to natural feed point 32 on the upper patch element 2).

As to claim 6 with respect to claim 1, Kellerman teaches wherein the first power feeding conductor surrounds the second power feeding conductor in a same layer of the dielectric substrate as the second power feeding conductor (figure 4-7 and 11, column 3, line 47 to column 4, line 41, with respect to the upper patch antenna, the coaxial feed 9 couples the outer conductor 12 to ground and center conductor 10 coupled to null point 29 in the center of the patch element and a microstrip 31 within gap 33 coupled to natural feed point 32 on the upper patch element 2).

As to claim 7 with respect to claim 1, Kellerman teaches wherein the first wiring pattern extends in a polarization direction of the second radio wave radiated from the second power feeding conductor (figures4-7,with respect to the upper patch antenna 2, microstrip 31, the “first wiring pattern”, extends between the null point 29 and natural feed point 32).

As to claim 9 with respect to claim 1, Kellerman teaches the antenna module further comprising a power feeding circuit configured to supply the first and second radio frequency signals to the first and second power feeding conductors, respectively (figure 4, circuits on circuit board 8 couple the input frequencies into the feed for the higher frequency band of the upper patch antenna 2 and the lower frequency band of the lower patch antenna 3). 

As to claim 10 with respect to claim 1, Kellerman teaches a communication apparatus comprising the antenna module (figures 1-4, column 1, lines 10-38, a dual band antenna module to be connected to communication apparatus).


a dielectric substrate (figures 4-7, column 3, lines 12-46, upper patch element 2 and lower patch element 3 each comprise a conducting patch pattern 21 plated on a top surface and a conducting ground conductor 23 on a bottom surface of substrate 22; the lower patch element 3 comprises a thicker substrate 22 than that of the upper patch element 2 to correspond with separate operating bands of frequency),
a ground electrode on the dielectric substrate (figures 4-7, column 3, lines 12-46, upper patch element 2 and lower patch element 3 each comprise a conducting patch pattern 21 plated on a top surface and a conducting ground conductor 23 on a bottom surface of substrate 22),
a first power feeding conductor and a second power feeding conductor, each having a flat plate shape and facing the ground electrode (figure 4 and 5-7, column 3, line 47 to column 4, line 41, the upper patch antenna 2 comprises a flat patch antenna element 23; figures 4 and 8-10, column 4, lines 42-67, the lower patch antenna 3 comprises flat patch element 23),
a radio frequency signal is transmitted to the first power feeding conductor and to the second power feeding conductor by an individual power feeding wiring,
a frequency of a second radio wave radiated from the second power feeding conductor is greater than a frequency of a first radio wave radiated from the first power feeding conductor, (figures 4, 7 and 10, column 2, lines 28-41, the separate patch antenna 2, is sized smaller and operates at a higher frequency band than the larger lower patch antenna 3),
an inside of the second power feeding conductor comprise a slit and a protruding portion that protrudes inside the slit (figures 4 and 8-10, column 4, lines 42-67, the stacked lower patch antenna 3 comprises a second separate feed 9 including a central passage 38 through its thickness 
the protruding portion is a part of a power feeding wiring configured to transmit the radio frequency signal to the second power feeding conductor (figure 10, column 4, lines 42-67, the stacked lower patch antenna 3 comprises a second separate feed 9 including a central passage 38 through its thickness (dielectric) to receive the corresponding coaxial second feed 9, with the coaxial jacket connected to ground plane 23 and the center conductor connected  at feed point 37 with microstrip (protruding section) within gap 33 (slit) to a natural feed point of the patch element 21),

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claim 8, the prior art teaches an antenna module comprising a stacked dual band patch antenna with a single separated feed to a lower patch antenna 3 and upper patch antenna 2 but do not teach the antenna module also comprising a third power feeding wiring configured to transmit a third radio frequency signal to a third power feeding point of the first power feeding conductor and a fourth power feeding wiring configured to transmit a fourth radio frequency signal to a fourth power feeding point of the second power feeding conductor as configured in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644